



COURT OF APPEAL FOR ONTARIO

CITATION: Spar Roofing & Metal Supplies Limited v. Glynn,
    2016 ONCA 296

DATE: 20160425

DOCKET: C60682

Weiler, Hourigan and Huscroft JJ.A.

BETWEEN

Spar Roofing & Metal Supplies Limited, Craig
    Glynn and Wendy Glynn

Plaintiffs (Appellants)

and

Grant Richard Glynn

Defendant (Respondent)

Lorne S. Silver, for the appellants

C. David Freedman and Suzana Popovic-Montag, for the
    respondent

Heard: March 29, 2016

On appeal from the judgment of Justice Kevin W. Whitaker
    of the Superior Court of Justice, dated June 11, 2015.

Weiler J.A.:

A.

Overview

[1]

This is a family dispute in which the appellants, Craig and Wendy Glynn,
    seek to set aside a transfer of real property (the Property) to their brother,
    the respondent Grant Glynn. The transfer resulted in Grant becoming a joint
    tenant with his parents, Edward and Wanda Glynn, and was a gift from them.

[2]

Craig and Wendy allege that Edward, with the concurrence of Wanda, promised
    the Property to them. They allege that Edward promised them the Property would
    form part of the corporate assets of Spar Roofing & Metal Supplies Limited,
    a company founded by Edward and now operated by Craig and Wendy in which they
    own all of the common shares. The Property serves as the main roadway access
    and exit to Spar Roofings business and is used as a warehouse. It is located
    in Toronto and is worth in excess of two million dollars.

[3]

The motion judge characterized the appellants pleading as seeking to
    enforce Edwards promise to gift the Property to Craig and Wendy in the future
    and struck the appellants claim as disclosing no reasonable cause of action.
    He further held that the appellants lacked standing to bring a claim to divest
    the defendant of his interests in the property.

[4]

A preliminary issue on this appeal is whether the motion judges reasons
    are so deficient, due to contradictory and conclusory statements, that they are
    incapable of appellate review. If the reasons are sufficient, the issues are
    whether the motion judge erred in striking the appellants claim without leave
    to amend and whether the appellants ought to be granted leave to amend their
    pleading.

[5]

For the reasons that follow I would hold that the motion judges reasons
    are sufficient because they explain the basis for his conclusion. While he did
    not err in characterizing the claim as being about a promise to make a gift of
    land, I would hold that he erred in dismissing the claim without granting the
    appellants leave to amend their pleading. Accordingly, I would grant the
    appellants leave to amend.

B.

The Facts Alleged

[6]

The facts as pleaded are summarized below.

[7]

On or about August 1994, Edward, as landlord, and Spar Roofing, as
    tenant, entered into a 30-year lease of the Property at the same fixed-rate
    rent for the entire lease period. The lease was signed by Craig on behalf of
    Spar Roofing and registered on title. Edward assured Craig and Wendy that the
    lease was a means of guaranteeing that the Property would form part of the
    company assets. Grant understood that the Property would be included in the
    company assets.

[8]

On December 19, 2003, Edward and Wanda entered into a letter agreement
    with Craig and Wendy to govern share ownership in Spar Roofing. The agreement
    provided that all of the common shares were owned by Craig and Wendy and that
    upon the deaths of Edward and Wanda, the Class A and Class B shares would also
    be assigned to Craig and Wendy with the result that they would become the sole
    shareholders of the company.

[9]

Edward promised Craig and Wendy on many occasions that his estate would
    be split between his personal assets and the assets related to the company.
    Upon his death the company assets would vest with Craig and Wendy or the
    company. Edward also represented and assured Craig and Wendy that Wanda was in
    agreement with this arrangement.

[10]

Edwards mental health began to deteriorate in the early 2000s, when he
    started suffering from dementia/Alzheimers and Parkinsons disease. He was
    permanently hospitalized for dementia on or about February 22, 2011. Wanda was
    also hospitalized for various physical and mental health issues around the same
    time.

[11]

Both parents became mentally incompetent and were unable to manage their
    personal and financial affairs.
[1]
On or about February 2011, Grant assumed control over his parents affairs and
    refused to discuss them with Craig or Wendy.

The
    statement of defence pleads that when Edward and Wanda made their 2009 wills
    leaving the Property to Grant, they also made powers of attorney for property
    and personal care, appointing the other as attorney with Grant as the
    substitute or alternate attorney.

[12]

In May 2012, Grant arranged for a transfer agreement whereby the
    Property was transferred to him as a joint tenant with Edward and Wanda. He
    arranged for a solicitor to sign the agreement on behalf of his parents and
    register it. The statement of defence pleads that Edward and Wanda personally
    signed a direction and authorization for the lawyer to proceed with the
    transfer.

[13]

The Property transfer shows the Property being given to Grant as a gift.

[14]

Craig and Wendy did not learn about the transfer until August 2012, when
    they discovered Grants name on a tax bill for the Property.

[15]

Craig and Wendy alleged in the statement of claim that in arranging for
    the transfer of the Property to him as a joint tenant, Grant exercised undue
    influence over Edward and Wanda when they were suffering from mental illness
    and that they did not receive independent legal advice prior to entering into the
    transfer. They further alleged that Grant was in a fiduciary relationship with
    Edward and Wanda, and that he received a benefit from the transfer to the
    detriment of Edward, Wanda, Craig and Wendy. Alternatively, or in addition,
    Craig and Wendy alleged that the transfer was void because Edward and Wanda
    lacked mental capacity to enter into the transfer.

[16]

Craig and Wendy also alleged that Grant was aware that it was always
    Edwards intention to gift the Company Assets (including the Property) to Craig
    and Wendy or the Company upon his death and that Grants conduct deprived them
    of an asset to which they are lawfully entitled.

[17]

Since Edwards death on February 1, 2014, Grant has rejected every
    request to inform Craig and Wendy of his alleged status as executor of Edwards
    estate and attorney over Wandas property and care.

C.

The Motion Judges Reasons

[18]

The core of the motion judges decision is found at paras. 7, 9, 10 and
    11 of his reasons:

[7]      The plaintiffs plead that the property was the subject
    of oral promises made by Edward to Craig and Wendy, and that the property would
    be transferred to them as part of his estate plan. This statement of claim does
    not plead consideration being provided to Edward and/or Wanda, nor terms by
    which it could be said that title to the property was to be transferred [to]
    Spar. The plaintiffs agree that Grant was added to title as a joint tenant by
    Edward and Wanda on the transfer date.



[9]      A gift is not a fulfillment of an obligation. A donor
    may simply never make the gift if he or she does not wish to do so even if a
    promise was made. The plaintiffs do not plead any agreement existing between
    the defendant and them. The plaintiffs cannot sue for a third party and lack
    standing to set aside the gift to Grant.

[10]    It is undisputed that the joint tenants prior to the
    transfer were Edward and Wanda. The plaintiffs have no financial interest or
    legal entitlement to the property.

[11]    The oral promise to gift is not enforceable as a matter
    of law. The plaintiffs have no standing to bring a claim to divest the
    defendant of his interests in the property. The plaintiffs claims cannot be
    the basis for the relief which the [plaintiffs] seeks.

[19]

The motion judge observed, at para. 13 of his reasons, that it was
    premature for Grant to rely on the
Statute of Frauds
, R.S.O. 1990,
    c. S.19, as a basis for striking out the appellants claim, as this was a
    defence that they need not anticipate. The motion judge further noted that
    whether there was sufficient evidence of past conduct as part performance (that
    the appellants wished to put forward by way of reply) to bring the matter
    within an exception to the
Statute of Frauds
was a matter to be
    determined at trial and not at the pleading stage. In so observing, the motion
    judge relied on
Collins v. Cortez
,

2014 ONCA 685, 39 C.C.L.I.
    (5th) 1, at para. 10, and
Mountain v. Mountain Estate
, 2012 ONCA 806,
    112 O.R. (3d) 721. The motion judge also noted that the presumption of Wandas
    capacity is a matter of defence and that the appellants should not plead the
    manner by which they have proof of her incapacity.

[20]

At para. 15 of his reasons, however, the motion judge stated:

On these facts, it cannot be said that it is plain and obvious
    that the statement of claim discloses no reasonable cause of action. In the
    alternative and in the event that the statement of claim may be deficient, the
    appropriate remedy is the extension of time within which to deliver a reply.

[21]

At para. 16 of his reasons, the motion judge simply stated that Grants
    motion to strike was allowed.

D.

Discussion and Analysis

(1)

Are the motion judges reasons sufficient to permit appellate review?

[22]

A judges reasons must be read as a whole. An appellate court cannot
    intervene simply because it believes the judge did a poor job of expressing
    himself. A failure to give adequate reasons is not a free standing basis for
    appeal:
F.H. v. McDougall
,

2008 SCC 53, [2008] 3 S.C.R. 41,
    at para. 99. The duty to give reasons should be given a functional and
    purposeful interpretation. If the reasons explain the basis for the decision
    reached and why the judge arrived at his or her conclusions, they will be
    sufficient:
D.M. Drugs (Harris Guardian Drugs) v. Barry Edward Bywater
    (Parkview Hotel)
,

2013 ONCA 356, 307 O.A.C. 71, at paras. 36-37.

[23]

The appellants submit that the reasons of the motion judge are
    contradictory, confusing and conclusory, fail to provide an explanation for the
    ultimate disposition and fail to provide reasons for denying the appellants
    request to file a reply to the effect that the requirements of the
Statute
    of Frauds
have been met.

[24]

I read the reasons of the motion judge as in effect saying the
    following:

·

The
    claim alleges an oral promise by Edward and Wanda to transfer the Property to
    Spar Roofing and thus to Craig and Wendy, who would ultimately be the sole
    shareholders of Spar Roofing. No consideration is pleaded for this promise. A
    promise to make a gift without more is unenforceable at law. [While the
    pleading alleges that Grant was aware of the promise made by Edward and Wanda
    to the plaintiffs] it does not allege any agreement with Grant.

·

Although
    Grant relied on the
Statute of Frauds
as a basis for striking the
    statement of claim, this was a defence that the appellants need not have
    anticipated and could have been dealt with by way of reply. The sufficiency of
    past conduct as performance is a matter for trial. Compliance with the
Statute
    of Frauds
was not a basis on which to dismiss the claim at the pleading
    stage. It was thus unnecessary to grant the plaintiffs request for an
    adjournment to file a reply.

·

It
    could not be said that the statement of claim disclosed no reasonable cause of
    action [given the allegations of mental incapacity on the part of Edward and
    Wanda to make the transfer and the allegations of undue influence and breach of
    fiduciary duty against Grant]. The appropriate remedy for a deficiency in
    pleading was an extension of time.

·

[Edwards
    estate trustee and Wanda do not attack the transfer.] The plaintiffs cannot sue
    Grant for the benefit of/on behalf of a third party. The plaintiffs have no
    financial interest or legal entitlement to the Property. Thus, the plaintiffs
    lack standing to attack the transfer of the Property to Grant.

·

Grants
    motion to strike should be allowed.

[25]

While the reasons are not easy to understand, reading them as a whole
    and giving them a functional and purposeful interpretation, they explain the
    basis for the motion judges decision to strike the pleading, why he refused to
    grant an adjournment to file a reply and how he arrived at his conclusion.

[26]

This ground of appeal is dismissed.

(2)

Did the motion judge err in characterizing the claim as a being about a
    promise to gift the Property?

[27]

The appellants primary position is that the motion judge erred in
    characterizing Edwards promise as a gift. They submit that the motion judges
    characterization of the pleading as being about a gift is a false premise upon
    which he based his decision. They submit that what was pleaded was an agreement
    to convey property and the motion judge therefore erred. They submit that the
    long-term lease with no provision for rent increase is part performance of the
    agreement, and that the omission to specifically plead part performance of the
    agreement or to plead consideration could have been corrected by an amendment
    to the pleading.

[28]

The appellants further argue that, pursuant to the agreement to convey
    the Property, they had an equitable interest in the Property and standing to
    challenge the transfer to Grant. The motion judges conclusion, at para. 10 of
    his reasons, that, The plaintiffs have no financial interest or legal
    entitlement to the property is based therefore on the incorrect conclusion
    that what was pled was a gift, and if there was an agreement to transfer the Property,
    the motion judges holding that the pleading seeks to enforce a promise to make
    a gift is not available. The appellants submit that the pleading alleges an
    agreement that Grant took steps to frustrate through the exercise of undue
    influence over his parents, or in breach of his fiduciary duty when he was
    controlling his parents affairs, and that the court should give effect to the
    pleading that Wanda lacks capacity.

[29]

The appellants forceful argument ignores, however, para. 25 of the
    pleading which states: As Grant was aware, it was always Edwards intention to
gift
the Company Assets (including the Property)
    to Craig and Wendy or the Company upon his death (emphasis added).

[30]

The pleading as a whole is consistent with the characterization of the
    arrangement as a promised gift rather than as an agreement to convey. The
    letter agreement pleaded in para. 10 does not deal with the Property; it deals
    only with share ownership in Spar Roofing. Paragraph 11 pleads that Edward
    promised Craig and Wendy that his estate would be split between his personal assets
    and the assets related to the company with the company assets vesting in Craig
    and Wendy or the company and that Wanda agreed with this arrangement. Paragraph
    13 pleads that the Property would form part of the company assets. Paragraph 14
    pleads the existence of the lease agreement. While it is submitted that
    pleading the lease agreement is pleading part performance of a contract, the
    pleading is equally consistent with the favorable terms of the lease agreement
    being a gift.

[31]

The pleading does not allege an agreement to convey the Property in
    exchange for services performed or money spent; it does not allege any acts
    done in reliance on a promise to convey. Overall, the pleading does not allege
    that Edward and Wanda breached any alleged agreement and Wanda has not been
    sued. Inasmuch as no agreement is pleaded, the pleading does not specifically
    allege that Grant induced the breach of this agreement.

[32]

The relief sought in the statement of claim is simply that the transfer
    be set aside and an injunction issued against Grant as well as permission to
    file a statement of pending litigation. A declaration of entitlement to the Property
    is not sought as part of the relief requested by the appellants.

[33]

The motion judge was of the opinion that the issue of the
Statute of
    Frauds
was a matter to be dealt with at trial. At the same time, he
    dismissed the claim. It does not appear that he considered whether an
    adjournment to permit a reply might affect his decision on the claims
    viability. What exactly was argued in support of the request for an adjournment
    to file a reply is unclear.

[34]

The motion judge did not err in his characterization of the appellants
    claim as a promise to make a gift. On the basis of the material before him, it
    appeared to be obvious that the appellants lacked standing to have Grant
    account for the transfer of an interest in the Property to him.

(3)

Did the motion judge err in not granting leave to amend?

[35]

Rule 26.01 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg.
    194, provides that at any stage of an action the court shall grant leave to
    amend a pleading on such terms as are just, unless prejudice would result that
    could not be compensated for by costs or an adjournment. The words at any
    stage include the appeal: see e.g.
Conway v. Law Society of Upper Canada
,
    2016 ONCA 72.

[36]

The rule is designed to carry out the underlying principles reflected in
    the
Courts of Justice Act
, R.S.O. 1990, c. C.43, of encouraging public
    access to the courts (s. 71) and affirming the role of the Superior Court as a court
    of equity (s. 96) where actions are decided on their merits. Another
    purpose is to bring all parties to disputes relating to one subject matter
    before the court at the same time so that disputes might be determined without
    the delay, inconvenience and expense of separate actions. The object of the
    rule requiring the court to grant leave to amend is not that the partys case
    should be so framed as to succeed but that it be framed so that it can be
    adjudicated by the court, whether for or against the party.

[37]

As far back as 1883, Lord Brett M.R. laid down this rule regarding the
    amendment of pleadings in
Clarapede v. Commercial Union Assn.
(1883),
    32 W.R. 262; it was restated by Lord Esher M.R. in
Steward v. North
    Metropolitan Tramways Co.
(1886), 16 Q.B.D. 556, 55 L.J.Q.B. 157 (C.A.),
    as follows:

The rule of conduct of the Court in such a case is that,
    however negligent or careless may have been the first omission, and however
    late the proposed amendment, the amendment should be allowed, if it can be made
    without injustice to the other side. There is no injustice if the other side
    can be compensated by costs: but, if the amendment will put them into such a
    position that they must be injured, it ought not to be made.

This rule was adopted in Ontario in
Williams v.
    Leonard
(1895), 16 P.R. 544, at p. 549 (Ont. H.C.), affd (1896), 17
    P.R. 73 (Ont. C.A.), affd (1896), 26 S.C.R. 406. This court has recently
    affirmed the principle that amendments should be allowed absent non-compensable
    prejudice and noted additional factors to guide the application of r. 26.01:
    see
Marks v. Ottawa
, 2011 ONCA 248, 280 O.A.C. 251, at para. 19;
1317424
    Ontario Inc. v. Chrysler Canada Inc.
, 2015 ONCA 104, 330 O.A.C. 195, at
    para. 7.

[38]

Although the appellants did not make a specific request to amend the
    claim, their request for an adjournment of the motion to file a reply was in
    effect a request to amend. As indicated, the motion judge was of the opinion
    that an adjournment to file a reply respecting the
Statute of Frauds
was unnecessary. However, when he dismissed the entire claim, r. 26.01
    required the motion judge to consider whether leave to amend should be granted
    and, if he determined that it should not, to provide reasons responsive to the
    grounds for refusing leave identified in the jurisprudence, unless his reasons
    for not granting leave were obvious or could be inferred.

[39]

No draft amended statement of claim has been proffered on appeal in
    support of the request for leave to amend. Based on the oral argument on appeal,
    the proposed amendment would allege an agreement wherein Edward, with Wandas
    concurrence, promised to convey the Property to Craig and Wendy or to Spar in
    exchange for the performance of services and money expended on the Property.
    The agreement was to be fulfilled upon Edwards death or at the latest when
    Wanda died. The theory of the case would be that Edward and Wanda were not able
    to convey an interest in the Property to Grant as a joint tenant because at the
    time of the transfer the appellants already had an equitable interest in the Property.
    In addition to requesting that the transfer be set aside, the prayer for relief
    would need to be amended to request a declaration that the appellants held an
    equitable interest in the Property at the time of the transfer to Grant. The
    pleading would also allege that Grant prevented the agreement from being
    fulfilled by having an interest in the Property transferred to himself as joint
    tenant.

[40]

The proposed amendment seeks to plead an additional legal theory which
    flows partly from the facts already pleaded and partly from additional facts
    that the appellants wish to plead. The purpose of the amended claim would be to
    obviate the question of standing at the pleading stage and to avoid a later
    argument that the legal theories and consequences flowing from the facts as
    proven were not pleaded.

[41]

The respondent submits that an oral promise to gift land is simply
    unenforceable as a matter of established law and, as a result, the motion judge
    did not err in striking the claim. He further submits that, as pleaded, the
    motion judge did not err in holding that the appellants lack standing to bring
    their action. I acknowledge the strength of these submissions but they do not
    answer the question of whether leave to amend should now be granted.

[42]

On the issue of whether leave to amend should be granted, the respondent
    renews his argument that the appellants proposed amendment is unenforceable
    because they cannot bring themselves within the exception to the
Statute of
    Frauds
. The respondent further submits that the appellants have
    misapprehended the equitable doctrine of part performance of an agreement in
    relation to land that would otherwise be unenforceable because it is not in
    writing. He submits that the appellants must plead acts done in reliance of
    such magnitude that it would be inequitable and unconscionable to deny them
    relief. He points out that the law requires that the acts put forward as part
    performance refer to the alleged contract dealing with the land, and refers to
Steinberg
    v. King
,

2011 ONSC 3042, and
Cowderoy v. Sorkos Estate
,

2012 ONSC 1921, 23 R.P.R. (5th) 36, in support of this argument.

[43]

The respondents submission is in effect a submission that the court
    should consider the merits of the factual and legal basis for the proposed
    amendment at the pleading stage and not at a later stage of the proceedings.
    That is not the law under r. 26.01. As stated in Todd Archibald, Gordon Killeen
    & James C. Morton,
Ontario Superior Court Practice, 2016 Edition
(Markham, ON: LexisNexis Canada, 2015), at p. 1151:

The amended pleading must be legally tenable. It is not
    necessary to tender evidence to support the claims nor is it necessary for the
    court to consider whether the amending party is able to prove its amended claim.
    The court must assume that the facts pleaded in the proposed amendment (unless
    patently ridiculous or incapable of proof) are true, and the only question is
    whether they disclose a cause of action. Amendments are to be granted unless
    the claim is clearly impossible of success.

Put another way, an amendment is to be granted unless
    it would have been struck out under r. 21.01(1)(b) if it had been pleaded
    originally:
1317424 Ontario Inc.
, at para. 7. A motion to strike out a
    pleading on the ground it discloses no reasonable cause of action or defence
    must not, however, be conflated with a motion for summary judgment under r.
    20.04: see
Andersen Consulting v. Canada (Attorney General)
(2001),
    150 O.A.C. 177 (C.A.), at paras. 34-37;
Griffiths v. Canaccord Capital
    Corp.
(2005), 204 O.A.C. 224 (Div. Ct.), at para. 10.

[44]

The proposed amendment to the pleading discloses a cause of action. That
    question is whether an alleged oral agreement made between the appellants and
    Edward and Wanda should be enforced against Grant notwithstanding the
    requirements of the
Statute of Frauds
and notwithstanding the lack of
    privity of contract between the appellants and him. While difficult to prove,
    it cannot be said that the proposed amendment is incapable of proof.

[45]

In my view, given that the respondent does not allege prejudice that
    cannot be compensated for in costs, the appellants must be given leave to amend
    their pleading.

(4)

Do the plaintiffs have standing to question the transfer of the Property
    to Grant on the basis of alleged undue influence and breach of fiduciary duty?

[46]

An alternative ground of appeal is whether, apart from any alleged
    agreement to convey, the appellants have standing to seek to set aside the
    transfer to Grant. The pleading alleges that Grant took advantage of Edward and
    Wanda when they were suffering from mental illness. The appellants further
    plead, in para. 23 of their claim, that they are entitled to have the transfer
    set aside because of undue influence by Grant on Edward and Wanda; that Grant
    was in a fiduciary relationship with Edward and Wanda as the manager of their
    financial affairs; and, that Grant received a benefit from the Property
    transfer that was to the detriment of Edward, Wanda, Craig and Wendy and in
    breach of Grants fiduciary duty to Edward and Wanda.

[47]

In addition, the appellants plead that Grant assumed control over his
    parents affairs and that since Edwards passing on February 1, 2014, Grant has
    rejected every request to inform his siblings respecting his alleged status as
    executor of Edwards estate and attorney over Wandas property and care. Thus,
    the pleading alleges that in respect of Edward, the attorney (while Edward was
    alive) and estate trustee (now that Edward is deceased) are one and the same
    person, namely Grant. I read the claim as requiring Grant to account for his
    actions respecting the Property and to justify his actions as being beneficial
    to the donees of the power of attorney, failing which, the transfer should be
    set aside. The appellants also allege that Edward and Wanda lacked the mental
    capacity to manage their affairs at the time they gave a direction to the
    lawyer who carried out the transfer.

[48]

The motion judge recognized this pleading constituted a valid cause of
    action, but because he was of the view that the appellants lacked any financial
    or other interest in the Property, he held they had no standing to challenge
    the transfer to Grant as a joint tenant. The appellants submit that on the
    basis of the allegations made in their claim they do have standing to impugn
    Grants actions. They ask: If the Appellants do not have standing in that
    regard, who does? They do not, however, answer the question.

[49]

As I would grant the appellants leave to amend their pleading so that
    the action can proceed based on the alleged existence of an oral agreement
    concerning the Property, it is unnecessary to decide this issue. I would,
    however, make the following observations.

[50]

At common law, a general power of attorney terminated upon the grantors
    subsequent mental incapacity or death, and only the grantor or the grantors
    estate had standing to call the donee to account for his actions as attorney:
    see
Axler v. Axler
(1993), 50 E.T.R. 93 (Ont. Gen. Div.), at p. 99,
per
Borins J.;
Leung Estate v. Leung
(2001), 38 E.T.R. (2d) 226 (Ont.
    S.C.), at p. 229.

[51]

The common law relating to powers of attorney has, however, been
    supplanted in Ontario by statute. Powers of attorney are now governed by the
Powers
    of Attorney Act
, R.S.O. 1990, c. P.20, and the
Substitute Decisions
    Act, 1992
, S.O. 1992, c. 30. The
SDA
is a comprehensive statute
    which governs, among other things, all aspects of continuing powers of attorney
    for property and powers of attorney for personal care.
Section 42(1) of the
SDA
provides: The court may, on application, order that all or a specified part of
    the accounts of an attorney or guardian of property be passed. The persons who
    may bring an application for a passing of accounts are listed in s. 42(3) and
    (4), and include: Any other person, with leave of the court.

[52]

A line of jurisprudence in Ontario interpreting the
SDA
has
    held that, following the grantors death and where the attorney and estate
    trustee are one and the same person, there can be no true accounting as between
    the attorney and estate trustee. As a result, courts have permitted
    beneficiaries and others in this circumstance to seek leave, as any other
    person under s. 42(4), to apply to the court for a passing of the attorneys
    accounts for the period the attorney acted prior to the grantors death: see
De
    Zorzi Estate v. Read
(2008), 38 E.T.R. (3d) 318 (Ont. S.C.), at paras. 11-13;
McAllister Estate v. Hudgin
(2008), 42 E.T.R. (3d) 313 (Ont. S.C.), at
    para. 9;
Carfagnini v. Carfagnini Estate
, 2014 ONSC 3575, at paras. 17-18;
Testa v. Testa
, 2015 ONSC 2381, 10 E.T.R. (4th) 192, at para. 39;
La
    Croix v. Kalman
, 2015 ONSC 19, at para. 40.

[53]

The
SDA
and related jurisprudence were not before the court and
    therefore we did not hear argument on it. I raise it only to indicate that the
    law in this area is evolving and to point out that the
SDA
provides a
    mechanism for a third party to compel an attorney to account. My comments
    should not be taken as suggesting that any application by the appellants under
    the
SDA
would ultimately be successful.

E.

Disposition and Costs

[54]

I would allow the appeal and grant leave to amend the claim, and would
    permit the appellant to serve and file within 60 days of the date of the
    release of these reasons an amended statement of claim that pleads the existence
    of an oral agreement concerning the Property with proper particulars. I would
    permit the respondent to serve and file an amended statement of defence to that
    claim in accordance with the timelines set out in r. 18.01.

[55]

I would set aside the costs awarded at first instance to the respondent
    on the motion and instead would order that there be no costs of the motion. The
    appellants are entitled to their costs of the appeal which, as agreed, are
    fixed at $15,000 inclusive of all applicable taxes and disbursements.

Released: KMW April 25, 2016

Karen M. Weiler
    J.A.

I agree C.W.
    Hourigan J.A.

I agree Grant
    Huscroft J.A.





[1]
Prior to the hearing of the motion, a lawyer representing Wanda sent a letter
    stating that her client had no desire to take part in the proceedings.


